                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



IJKG OPCO LLC, d/b/a CAREPOINT                    Civ. No. 17-613 1 (KM) (JBC)
HEALTH-BAYONNE MEDICAL
CENTER,
                                                            OPINION
                 Plaintiff,

V.


GENERAL TRADING COMPANY,
CONSOLIDATED HEALTH PLANS
INC., CIGNA CORPORATION, INC.,
ZELIS HEALTHCARE, INC. a/k/a
PREMIER HEALTH EXCHANGE, INC.,
FIRST CHOICE INSURANCE
SERVICES, L.L.C., and STANDARD
SECURITY LIFE INSURANCE
COMPANY OF NEW YORK,

               Defendants.



KEVIN MCNULTY, U.S.D.J.:
     The plaintiff, IJKG Opco LLC, doing business as CarePoint Health—
Bayonne Medical Center (“BMC”), brings suit to recover the costs of medical
care it provided to “Patient 1,” who experienced severe renal complications and
was hospitalized for approximately three weeks. The defendants named in the
Second Amended Complaint’ are General Trading Company (“General




      The Second Amended Complaint (DE 212), will be cited herein as “2AC.” For
                                                                                      g
purposes of this motion, the allegations of the 2AC are accepted as true. The pleadin
and motion papers will be cited as follows:
      “Motion”     =  Defendant Cigna’s Memorandum of Law in Support of Motion to
                      Dismiss Plaintiffs Second Amended Complaint. [DE 222.]
      “Opp.”       =  Plaintiff IJKG OPCO’s Opposition to Defendant Cigna’s Motion
                      to Dismiss the Second Amended Complaint. [DE 2251

                                        1
                                                                  plan; Cigna
Trading”), which provided the patient’s employee welfare benefits
                                                                              was
Corporation Inc. (“Cigna”); Consolidated Health Plans, Inc. (“CHP”), which
                                                                     (“Zelis”),
a third-party administrator for the plan; and Zeus Healthcare, Inc.
                                                                       contract
also known as Premier Health Exchange, Inc., which was the claims
negotiator.
                                                                         Cigna
       BMC previously filed an Amended Complaint (DE 51), as to which
                                                                 Civ. p. 12(c),
filed a motion for judgment on the pleadings pursuant to Fed. R.
                                                                   filed a
which I granted. (See Opinion (“Op.”), DE 161.) BMC subsequently
                                                                 of fiduciary
Second Amended Complaint (“2AC”), which asserts only a breach
                                                                 to dismiss the
duty claim against Cigna. Now before the court is Cigna’s motion
                                                                   s stated
2AC pursuant to Fed. R. Civ. P. 12(b)(6). (DE 221.) For the reason
herein, Cigna’s motion is granted.

   I.     Summary of Facts2
                                                                         t at
     In November 2013, Patient 1 received treatment for a kidney ailmen
                                                                  t of
BMC. Plaintiffs treatment resulted in a medical bill in the amoun
                                                         nded employee welfare
$771,lgl.ss. (2AC ¶11 23—24) General Trading, a self-fu
                                                                    27.) General
benefits plan (the “Plan”), provided coverage for Patient 1. (Id. ¶
                                                             for “preferred
Trading’s Plan provides coverage for “in-network benefits”
                                                                  providers” based
providers” and for “out-of-network benefits” for “nonpreferred
                                                                provider under the
on Cigna’s insurance network. (Id.) BMC is a “nonpreferred”
                                                                    providers are
 terms of the Plan. (Id.) Unlike preferred providers, non-preferred
                                                                  able amount” of
 reimbursed for only a percentage of the “customary and reason
                                                               . (Id. ¶ 30.)
 the services, supplies, and treatment provided to the patient
                                                            ency services,”
 Treatments provided by nonpreferred providers for “emerg
                                                             copayment
 however, are covered “at the same coinsurance percentage or



                                                                                of
        “Reply”    =  Defendant Cigna’s Reply Memorandum in Further Support
                      the Motion to Dismiss Plaintiffs Second Amend ed Compl aint.
                      (DE 234.J
      2 A more detailed factual background can be found in my prior
                                                                    Opinion. (See
 DE 161.)

                                       2
                                                           provider and allowed
amount as if the services were provided by a nonpreferred
at 100% of the billed amount.” (Id.)
                                                                       ” of the
      Plaintiff alleges that Cigna provided “concurrent medical review
                                                             orized BMC to
treatment BMC provided to Patient 1 and “specifically auth
                                                              dates of service at
render the treatment it provided to Patient 1 for each of the
                                                             referred the claim to
issue in this claim. (Id. ¶ 37.) According to the 2AC, Cigna
                                                           further processing.
CHP, the Plan’s out-of-network claims administrator, for
                                                                    ”, also
(Id.  39.) Pursuant to an Administrative Services Agreement (“ASA
       ¶
                                                              that Cigna entered
referred to as the “Cigna Cost Savings Program” in the 2AC)
                                                               Program”
into with CHP, and specifically, the “Out-of-Network Savings
                                                          designee would
Schedule attached as an exhibit to the ASA, Cigna or its
                                                            document called the
provide pricing services to CHP. (Id. ¶ 41.) Based on the a
                                                             ng services to Zelis,
“Clinical Bill Review and Audit,” Cigna outsourced its prici
                                                      regarding Patient l’s bill.
and CHP adopted Zelis’s re-pricing recommendation
                                                              ,358.05 of Patient
(Id. ¶ 42.) Here, General Trading reimbursed BMC for $175
                                                      of at least $595,833.53.
 l’s total bill amount, leaving an unpaid balance due
(Id.   ¶   36.)
                                                                d on January 29,
       According to the explanation of benefits that CHP issue
                                                      “discount.     negotiated
 2014, the majority of disallowances were labeled as
                                                                   .   .




                                                           charge.” (Id. ¶ 45.)
 through [Zelisi” or “[e]xceeds reasonable and customary
                                                            denied. CHP instead
 BMC subsequently filed an appeal with CHP, which CHP
                                                         ing amount. (Id. ¶j 46—
 directed BMC to balance bill Patient 1 for the outstand
                                                     Benefits” form that assigned
 47.) Patient 1 however executed an “Assignment of
                                                        FITS ARISING OUT OF
 “ANY AND ALL OF jHER] RIGHTS TO RECEIVE BENE
                                                            l))
 ANY COVERAGE SOURCE.” (Id. ¶ 52 (emphasis in origina
                                                        appeal with CHP which
        On January 13, 2015, BMC filed a second-level
 was again denied. (Id.    ¶48.) CHP advised BMC that appeals had to be filed
                                                                           pany.
 directly with Zelis,   because Zelis was CHP’s third-party re-pricing com
                                                            instructed BMC to
 (Id.) [n contrast, General Trading’s owner, Douglas Boyle,
                                                          1 and General Trading
 re-submit the outstanding bill to Cigna because Patient


                                         3
                                                                er responsible
had paid their deductibles and co-pays in full and were no long
                                                              ues of relief under
for the remaining balance. (Id. ¶ 50.) BMC exhausted all aven
                                                             Patient l’s bill. (Id.
the Plan in order to reclaim the outstanding $595,833.53 of
¶   56—57.)
                                                                        nt Two of the
       BMC now seeks to recover the outstanding bill amount. Cou
                                                              and ZeUs breached
2AC alleges that defendants General Trading, Cigna, CHP,
                                                                 where BMC would
their fiduciary duties to Patient 1 by orchestrating a scheme
                                                                    Cigna and other
be underpaid for the services it provided to Patient 1, and that
                                                                violation of ERISA
defendants would profit at BMC and Patient l’s expense, in
                                                          Specifically, Count Two
§ 502(a)(3), 29 U.S.C. § 1 132(a)(3). (Id. ¶( 40, 80—92.)
                                                             or its designee to
alleges that the ASA is a mechanism which allows Cigna
                                                                 s for
receive a substantial commission in return for repricing claim
                                                        Plaintiff alleges that in
reimbursement for out-of-network carriers. (Id. ¶ 41.)
                                                          Zelis to re-price Patient
Patient l’s case, Cigna instructed CHP to contract with
                                                        mission. (Id. ¶ 42.) CHP
 l’s claim in exchange for a substantial re-pricing com
                                                        CHP paid Zeus’s
adopted Zelis’s recommended re-pricing amount and
                                                          Cost Savings Program,
commission. Plaintiff further alleges that under Cigna’s
                                                         of claims payable to
Zelis and CHP have an incentive to reduce the amount
                                                           entage of savings. (Id.)
 providers because their commission is based on the perc
                                                           asserted against
 Count Two, alleging a fiduciary breach, is the only claim
                                                 balance of its bill, in the
 Cigna. BMC now sues to recover the unreimbursed
 amount of $595,833.53.

     H.       Discussion
              a. Standard of Review
                                                                  t, in whole or in
        Rule 12(b)(6) provides for the dismissal of a complain
                                                            be granted. Cigna, as the
 part, if it fails to state a claim upon which relief can
                                                           claim has been stated.
 moving party, bears the burden of showing that no
                                                          ., 654 F.3d 462, 469 n.9 (3d
 Animal Science Thods., Inc. v. China Minmetals Corp
                                                      iss, the facts alleged in the
 Cir. 2011). For the purposes of a motion to dism
                                                         inferences are drawn in favor
 complaint are accepted as true and all reasonable

                                         4
                                                                man Const. Corp.
of the plaintiff. N.J Carpenters & the Trustees Thereof v. Tish
of N.J., 760 F.3d 297, 302 (3d Cir. 2014).
                                                                             led
       Fed. I?. Civ. P. 8(a) does not require that a complaint contain detai
                                                                    ide the
factual allegations. Nevertheless, “a plaintiffs obligation to prov
                                                                  s and
‘grounds’ of his ‘entitlement to relief requires more than label
                                                                cause of action will
conclusions, and a formulaic recitation of the elements of a
                                                                . Thus, the
not do.” Bell AtI. Corp. u. Twombly, 550 U.S. 544, 555 (2007)
                                                                plaintiffs right to
complaint’s factual allegations must be sufficient to raise a
                                                                on its face.” Id. at
relief above a speculative level, so that a claim is “plausible
                                                              tington Nat. Bank,
570; see also W. Run Student Housing Assocs., LLC v. Hun
                                                              standard is met
712 F.3d 165, 169 (3d Cir. 2013). That facial-plausibility
                                                                  t to draw the
“when the plaintiff pleads factual content that allows the cour
                                                           misconduct alleged.”
reasonable inference that the defendant is liable for the
                                                                 550 U.S. at 556).
Ashcroft a Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,
                                                          ability requirement’.
While “ft]he plausibility standard is not akin to a ‘prob
                                                             at 678.
it asks for more than a sheer possibility.” Iqbal, 556 U.S.
                                                                      not consider
       When deciding a motion to dismiss, a court typically does
                                                         consider documents that
matters outside the pleadings. However, a court may
                                                           t” or any “undisputedly
are “integral to or explicitly relied upon in the complain
                                                              bit to a motion to
authentic document that a defendant attaches as an exhi
                                                                   In re Rockefeller
dismiss if the plaintiffs claims are based on the document[.}”
                                                                 (emphasis and
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999)
                                                           (No. 171), 822 F.3d 125,
citations omitted); see In re Asbestos Prods. Liab. Litig.
                                                        241, 249 (3d Cir. 2014).
 133 n.7 (3d Cir. 2016); Schmidt v. Skolas, 770 F.3d
                                                       ic record and exhibits
In that regard, courts may consider matters of publ
                                                              decide a motion to
attached to the complaint. Schmidt, 770 F.3d at 249 (“To
                                                        s contained in the
 dismiss, courts generally consider only the allegation
                                                          ers of public record”);
 complaint, exhibits attached to the complaint and matt
                                                           (D.N.J. 2009) (court
 Arcand u. Brother Int’l Cop., 673 F. Supp. 2d 282, 292




                                         5
                                               that are essential to plaintiffs
may consider documents referenced in complaint
claim).
                                                              ert a motion to
      Reliance on these types of documents does not conv
                                                      en a complaint relies on a
dismiss into a motion for summary judgment. “Wh
                                                                     the document,
document      .the plaintiff obviously is on notice of the contents
                  .   .



                                                       tly diminished.” Pension
and the need for a chance to refute evidence is grea
                                                         F.2d 1192, 1196—97 (3d
Benefit Quar. Corp. v. White ConsoL Jndus., Inc., 998
Cir. lgg3).

            b. Fiduciary Duty Claim
                                                               to the Plan
       BMC alleges that Cigna breached its fiduciary duty
                                                     whereby General Trading
beneficiaries under ERISA by devising a scheme
                                                     Zeus a commission for re
distributed Plan funds to CHP, which then paid
                                                         the scheme was not in the
pricing BMC’s claim for Patient 1. BMC alleges that
                                                          to maximize profits for
interest of the Plan’s beneficiaries, but was intended
                                                      BMC alleges that Cigna and
itself and other named defendants. Additionally,
                                                    m BMC of material information,
other defendants misled BMC by failing to infor
                                                     t under the Plan, and imposing
misrepresenting requirements for reimbursemen
                                                    not contemplated by the Plan.
unduly burdensome preconditions to payment
                                                  issed from the case because the
Cigna once again asserts that it must be dism
                                                       iary capacity in connection
 2AC fails to factually plead that it acted in a fiduc
 with the claim at issue.
                                                              charging breach of
          As set forth in my prior opinions, “[i}n every case
 fiduciary duty [under ERISA}     . the threshold question is not whether the
                                      .   .




                                                    ces under the plan adversely
 actions of some person employed to provide servi
                                                  her that person was acting as a
 affected a plan beneficiary’s interest, but whet
                                                     tion) when taking the action
 fiduciary (that is, was performing a fiduciary func
                                                  530 U.S. 211, 226 (2000). Under
 subject to the complaint.” Pegram v. Herd rich,
                                                     plan if it (i) ‘exercises any
 ERJSA, “an entity is a fiduciary with respect to a
                                                   respecting management of such
 discretionary authority or discretionary control
                                                   cting management or
  plan or exercises any authority or control respe

                                              6
                                                            ce for a fee or other
disposition of its assets’ or (ii) ‘renders investment advi
                                                                            (iii) ‘has
compensation    .   or has any authority or responsibility to do so,’ or
                    .




                                                              the administration of
discretionary authority or discretionary responsibility in
                                                         65, 98 (3d Cir. 2012)
such plan.”’ National Sec. Sys., Inc. u. lola, 700 F.3d
                                                        n v. Lincoln Nat. Lzfe Ins.
(quoting 29 U.S.C. § 1002(21)(A)); see also Edmonso
                                                               status in functional,
Co., 725 F.3d 406, 413 (3d Cir. 2013) (defining fiduciary
                                                               if it has
not formal, terms). Conversely, an entity is not a fiduciary
                                                                   pretations,
      no power to make any decisions as to plan policy, inter
       practices or procedures, but perform[s} the following
                                                                 , within a
       administrative functions for an employee benefit plan
                                                            tices  and
       framework of policies, interpretations, rules, prac
                                                               respect to the
       procedures made by other persons, fiduciaries with
       plan:
                                                               participation
          (1) Application of rules determining eligibility for
          or benefits;
                                                                its for
          (2) Calculation of services and compensation cred
          benefits;
                                                                 rial;
          (3) Preparation of employee communications mate
                                                           loyment
           (4) Maintenance of participants’ service and emp
           records;
                                                             agencies;
           (5) Preparation of reports required by government
           (6) Calculation of benefits;
                                                                  cipants of
           (7) Orientation of new participants and advising parti
           their rights and options under the plan;
                                                           of contributions
           (8) Collection of contributions and application
           as provided in the plan;
                                                            ts’ benefits;
           (9) Preparation of reports concerning participan
            (10) Processing of claims; and
                                                           ions with
           (11) Making recommendations to others for decis
           respect to plan administration.
                                                        aged Care, LLP, 295 F.
  Op.   Hospitalization & Med. Sews. v. Merck-Medco Man
                                                     2509.75—8). In order “[t]o
 Supp. 2d 457, 463 (D.N.J. 2003) (citing 29 C.F.R. §
                                                   ERISA fiduciary, the Court
 determine whether claims are asserted against an
                                                   employed to provide services
 must ask not whether the actions of some person
                                          7
                                                      interest, but whether that
under a plan adversely affected a plan beneficiary’s
                                                     rming a fiduciary’ function)
person was acting as a fiduciary (that is, was perfo
                                                   (citing Mulder v. PCS Health
when taking the action subject to complaint.” Id.
                                                    rnal quotation marks
Sys., Inc., 216 F.R.D. 307, 313 (D.N.J. 2003) (inte
                                                      at 98 (noting that an entity
omitted)); see also National Sec. Sys., mc, 700 F.3d
                                                      ities, but not others; the
can be a fiduciary with respect to certain plan activ
                                                     acting as a fiduciary when
issue turns on whether some person or entity was
taking the particular action at issue.).
                                                              performs as a fiduciary
       The determination of whether an entity or person
                                                           tasks they perform.
is highly fact-based and dependent on the particular
                                                         No. 12-3236, 2015 WL
NeurosurgicalAssocs. Of N.J., P.C. z’. QualCare Inc.,
                                                     t, rulings on this issue tend
4569792, at *2 (D.N,J. July 28, 2015). As a resul
                                                    iscoveiy motion to dismiss
“to occur after discovery rather than at the pre-d
                                                      A Litig., No. 03-1204, 2007
 stage.” Id. (citing In re Schering-Plough Corp. ERIS
                    *7 (D.N.J. Aug. 15, 2007) (“Fiduciary status is a fact sensitive
 WL 2374989, at
                                                      s at this early stage”.)) Still,
 inquiry and courts generally do not dismiss claim
                                                         iciently plead[J defendants’
 for the case to go forward, the complaint must “suff
                                                      complaint’s allegations of
 ERISA fiduciary status.” Id. That means that the
                                                          hold of factuality and
 fiduciary status must meet the Twombly/Iqbal thres
 plausibility.
                                                           sense,” the threshold
        Because Cigna is “not the insurer in the usual
                                                      fiduciary with respect to
 question becomes whether Cigna functioned as a
                                                 ing Co., No. CV176131KMJBC,
 Patient l’s claims. IJKG Opco LLC v. Qen. Trad
                         *4 (D.N.J, Sept. 6, 2018). I noted in my prior opinion that
 2018 WL 4251858, at
                                                        claims administrator, and
 the Plan is self-funded, CHP is the out-of-network
                                                    h adjusted and processed the
 Zelis is the third party re-pricing company whic
                                                    motion to dismiss on the
 claim at issue. Id. Previously, I granted Cigna’s
                                                 adequately alleged that Cigna
 pleadings because I found that BMC had not
                                                  plaint only mentioned Cigna a
 acted as a fiduciary. The (First) Amended Com




                                         8
                                                        nt to meet the
handful of times, and the facts alleged were insufficie
Twornbly/Iqbal plausibility requirement.
                                                               Complaint. True,
     The 2AC fails to cure the deficiencies of the Amended
                                                       to the alleged scheme which
the 2AC does provide more factual background as
                                                       . But the 2AC still fails to
BMC asserts constitutes a breach of fiduciary duty
                                                    iary in connection with the
plausibly allege that Cigna functioned as a fiduc
                                                        Cigna’s role was in
claim at issue. In fact, the 2AC fails to clarify what
connection with this particular claim.
                                                          its assertion that Cigna
      The 2AC alleges the following facts to support
functioned as a fiduciary:
                                                              s the rates
             28. Under the terms of the Plan, Cigna negotiate
                                                      iders are paid for
       that preferred providers and nonpreferred prov
                                                    ided to Patient 1 in
       emergency services, such as the services prov
       this case.
                                                                 rred Provider”
             2. Specifically, the Plan defines a “Cigna Prefe
                                                     ce provider which has
       as “a physician, hospital, or ancillary servi
                                                      a negotiated rate for
       an agreement in effect with Cigna to accept
                                                           hasis in original).
       services rendered to the covered persons.” (emp
                                                            w of the
             37. Cigna provided concurrent medical revie
                                                        specifically
       treatment that BMC provided to Patient 1 and
                                                         ided to Patient 1 for
       authorized BMC to render the treatment it prov
                                                    ’s claim.
       each of the dates of service at issue in BMC
                                                           irmed that the
              39. Upon information and belief, Cigna conf
                                                          covered out-of-
        services billed by BMC on Patient l’s claim were
                                                       the claim to CHP, the
        network services under the Plan and referred
                                                   , for further processing.
        Plan’s out-of-network claims administrator
                                                             that it had
              40. In fact, Cigna took these steps knowing
                                                       be dramatically
        orchestrated a process by which BMC would
                                                        nt 1, and Cigna and
        underpaid for the services it provided to Patie
                                                     BMC’s and Patient l’s
        its business partners would be enriched at
        expense.
                                                          inistrative
              41. Specifically, Cigna entered into an Adm
                                                    “Out-of-Network
        Services Agreement (“ASA”) with CHP. The
                                                      ram”) Schedule
        Savings Program” (“Cigna’s Cost Savings Prog
                                                         Cigna or its
        attached as an exhibit to the ASA provides that
                                                    CHP, and would receive
        designee would provide pricing services to
                                         9
                                                       claims for
     a substantial commission in return for re-pricing
     reimbursement to out-of-network carriers.
                                                              document
           42. An audit or “Clinical Bill Review and Audit”
                                                        decision to
     prepared by Zelis confirms that Cigna made the
                                                               by
     outsource its re-pricing duties under the ASA to Zeus
                                                        turn earned a
     instructing CHP to contract with Zeus, which in
                                                      g  fee.” CHP adopted
     substantial re-pricing commission, or “re-pricin
                                                          g any additional
     Zeus’s recommended re-pricing without performin
                                                      icing Patient l’s
     analysis. CHP paid Zeus’s commission for re-pr
                                                     er Cigna’s Cost
     claims out of General Trading Plan funds. Und
                                                     ed  to drastically
     Savings Program, Zelis and CHP are incentiviz
                                                         use the
     reduce claims amounts payable to providers beca
                                                       entag e of savings.
     commission they receive is calculated as a perc

            48. During the claim appeal process] [t]he CHP
                                                   was paid by CHP based
      representative stated that Patient l’s claim
                                                   the Cigna network and
      on the out-of-network coverage provided by
      that no further payment would be made.
                                            11.)
(2AC ¶3128,29,37,39—42,28; see also Opp. at
                                                          erned an out-of-network
      The 2AC concedes that the claim at issue conc
                                                  ’s out-of-network claims
provider; that it was referred to CHP, the Plan
                                                     in processing the claim. (See
administrator; and that Cigna was not involved
                                                   Review and Audit’ document
2AC ¶31 39, 42.) Specifically, the “Clinical Bill
                                              decision to outsource its re
prepared by Zeus confirms that Cigna made the
                                              ructing CHP to contract with Zelis
pricing duties under the ASA to Zelis by inst
                                               . . .“ (Id. (emphasis
                                                                       added).)
the outsourced its re-pricing duties to Zeus.
                                                 and that Cigna outsourced its
Acknowledging that CHP processed the claim
                                                        st Plaintiffs argument that
review of out-of-network claims to Zelis cuts again
                                              rol with respect to the
Cigna had any discretionary authority or cont
                                             ts or in the administration of the
management or disposition of the Plan’s asse
Plan with respect to the claim.
                                                         d with healthcare
       Plaintiff points to the fact that Cigna negotiate
                                                    for services rendered to
providers the rates at which they would be paid
                                                28) Those rates, however, were
covered persons under the Plan. (See 2AC ¶
                                                  , not out-of-network providers
specifically negotiated for in-network providers

                                        l0
                                                ferred providers do “not have an
like BMC. The Plan explicitly notes that nonpre
                                                  ider Organization.” (Ex. A, DE
agreement in effect with the Cigna Preferred Prov
                                             Cigna was a fiduciary with respect
69-2 at 22.) This fact does not suggest that
to out-of-network claims.
                                                      paid at Cigna’s in-network
       BMC asserts that the claim should have been
                                                  was for “emergency services.”
rates since the healthcare provided to Patient 1
                                               claim paid at Cigna’s in-network
However, the fact that BMC seeks to have the
                                                     ent with the administration
rate does not suggest that Cigna had any involvem
                                                . As stated above, CHP, not
 or payment of Patient l’s out-of-network claim
                                                of out-of-network services; even
 Cigna, was responsible for the administration
                                                 h was required to apply the in-
 on BMC’s theory, it would have been CHP whic
network rates.
                                                         because Cigna (a) provided
        Plaintiff also asserts that Cigna is a fiduciary
                                                  that BMC provided to Patient 1
 “concurrent medical review of the treatment
                                                the treatment it provided to Patient
 and specifically authorized BMC to render
                                                 d by BMC on Patient l’s claim were
 1” and (b) “confirmed that the services bille
                                                Plan.” (2AC ¶ 37, 39.) But the
 covered out-of-network services under the
                                                 “pure ‘eligibility decisions’ [which]
 Supreme Court has distinguished between
                                                condition or medical procedure for
 turn on the plan’s coverage of a particular
                                                     h consist of “choices about how
 its treatment” from “treatment decisions” whic
                                                 nt’s condition.” Pegram, 530 U.S. at
 to go about diagnosing and treating a patie




                                                            ments outside the pleadings at
        3 Although courts generally do not consider docu
                                                     ments that are “integral to or
 the motion to dismiss stage, it may consider docu
                                                 “undisputedly authentic document that
 explicitly relied upon in the complaint” or any
                                               on to dismiss if the plaintiffs claims are
 a defendant attaches as an exhibit to a moti
                                                 Props., Inc. Sec. Litig., 184 F.3d at 287
 based on the document,” In re Rockefeller Ctr.
                                                 plaintiff is on notice of the contents the
 (emphasis and citations omitted), because the
                                                  evidence is greatly diminished.” Pension
 document, and the need for a chance to refute
                                                  graph 28 of the 2AC explicitly refers to
 Benefit Guar. Corp., 998 F.2d at 1196—97. Para
                                                   in the Plan therefore does not convert
 the terms of the Plan. Reliance on the language
                                                     ment. See Part II.a, supra.
  this motion to dismiss into one for summary judg
                                           11
                                                 er, treatment-based (as opposed to
228, 120 S. Ct. 2143, 2154 (2000). The latt
                                          ciary in nature. id.4
coverage-based) decisions are not fidu
                                                        ciary by explaining that Mr.
       Finally, Plaintiff alleges that Cigna is a fidu
                                               tried to involve Cigna in the appeals
Boyle, the Plan administrator, repeatedly
                                                na and referring BMC to Cigna for
process by sending correspondence to Cig
                                                      57—61.) In my prior opinion, I
reprocessing and payment of the claim. (Id. ¶7
                                            us of the plan or claims administrator
noted that Cigna did not attain the stat
                                                                                  il.”
                                           ause General Trading sent it an ema
or take on a fiduciary role “merely bec
                                                mpted to involve Cigna in the appeals
 (DE 161 at 7.) The fact that Mr. Boyle atte
                                                                                       h
                                             allegation that Cigna is a fiduciary wit
 process does not constitute a plausible
                                                 onstrate that Cigna had any sort of
 respect to the Plan. More is needed to dem
                                                                                    not
                                            this claim. As a result, Plaintiff has
 discretionary authority with respect to
                                          d as a fiduciary with respect to the
 succeeded in alleging that Cigna acte
                                             l’s claims.
 administration and disposition of Patient
                                               not plausibly alleged that Cigna is a
        Because I have found that BMC has
                                          IV of Cigna’s Motion to Dismiss on two
 fiduciary, I do not reach Points Ill and



                                                                on is therefore legally inadequate
         4   For the reasons given in text, the allegati
 under Pegram, supra.
                                                             e confirms that it is treatment, not
           Inspection of the actual decision at issu                                                y
                                                          rs is embodied in a Decision Summar
 coverage, The decision to which plaintiff refe                                                  ient l’s
      t  to Pat ient 1  by Cign  a.  It esta blis hes that Cigna authorized extension of Pat
 sen                                                                                               it
                                                      of all the information provided to them;
 hospital stay, based on a medical review                                              by the Plan . (See
                                                    h treatment would be covered
 does not reflect a review of whether suc
                                                         mary explicitly states that the
 Ex. A, DE 109-2jlndeed, the Decision Sum
                                                        t of benefits under [thej plan.” (Id.
 authorization “does not guarantee paymen
  (emphasis added).)
                                                              ument, to the extent it may be required,
            Reference to the Decision Summary doc
                                                         on to dismiss into one for summary
  is proper and does not transform this moti                                                      a
                                                      to “extractfl an isolated statement from
 judgment. A plaintiff should not be able
                                                        while shielding the remainder of the
  document and plac[e) it in the complaint”                                                        , 1426
        um  ent  from  scru tiny .  in  re Burl ingto n Coat Factory Sec. Litig., 114 F.3d 1410
  doc
                                                         explicitly cite the Decision Summary
  (3d Cir. 1997). Although the 2AC does not
                                                          on that document. See fri. Moreover, a
  document, the claims in the 2AC are based                                                      which
                                                        ing at the texts of the documents on
  plaintiff “cannot prevent a court from look
                                                       or explicitly cite them.” Id. See Part ha,
   its claim is based on by failing to attach
   supra.
                                                  12
                                                 nt of benefits from Patient 1 to
alternative grounds: namely, that the assignme
                                                    duty claim is redundant and
BMC is a limited one, and that Plaintiffs fiduciary
thus should be dismissed.

   IV. Conclusion
                                                   dismiss for failure to state a
      For the foregoing reasons, Cigna’s motion to
                                                 that further amendment
claim (DE 221) is GRANTED. Because it appears
                                                 nded Complaint as against
would be futile, this dismissal of the Second Ame
Cigna is entered with prejudice.
      An appropriate order follows.


Dated: March 6, 2020




                                       Kevin McNulty
                                       United States District Ju




                                        13
